 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11       ANNETTE M.,1                                  Case No. 5:18-cv-00248-AFM
12                                  Plaintiff,
13                   v.                               MEMORANDUM OPINION AND
                                                      ORDER REVERSING AND
14                                                    REMANDING DECISION OF THE
         NANCY A. BERRYHILL, Acting
15       Commissioner of Social Security,             COMMISSIONER
16                                  Defendant.
17

18            Plaintiff seeks review of the Commissioner’s final decision denying her
19   applications for disability insurance benefits and for supplemental security income
20   benefits. In accordance with the Court’s case management order, the parties have
21   filed memorandum briefs addressing the merits of the disputed issues. This matter is
22   now ready for decision.
23                                         BACKGROUND
24            Plaintiff applied for disability insurance benefits and supplemental security
25   income, alleging that she became disabled on December 20, 2012. Plaintiff’s claims
26
     1   Plaintiff’s name has been partially redacted in accordance with Federal Rule of Civil Procedure
27   5.2(c)(2)(B) and the recommendation of the Committee on Court Administration and Case
     Management of the Judicial Conference of the United States.
28
 1   were denied initially and on reconsideration. (Administrative Record (“AR”) 73-95,
 2   182-190.)2 An Administrative Law Judge (“ALJ”) held hearings on January 20, 2016
 3   and June 1, 2016, at which Plaintiff, her attorney, and a Vocational Expert (“VE”)
 4   were present. (AR 55-72.)
 5          The ALJ issued a decision on September 21, 2016, finding that Plaintiff
 6   suffered from the following severe impairments: fibromyalgia; obesity, lumbar
 7   degenerative disc disease, and systemic lupus erythematosus. (AR 25.) The ALJ
 8   determined that Plaintiff retained the RFC to perform a range of light work as
 9   follows: lift and/or carry 20 pounds occasionally and 10 pounds frequently; stand
10   and/or walk for four hours of an eight-hour workday with normal breaks; sit for six
11   hours out of an eight-hour workday; occasionally push and/or pull with the lower
12   extremities; occasionally bend, stoop, kneel, crouch, or crawl; no limitations on fine
13   and gross manipulation; can walk on uneven terrain; can climb ladders and work at
14   heights; can use a cane for long-distance ambulation. (AR 28.) Relying on the
15   testimony of the VE, the ALJ concluded that Plaintiff was able to perform her past
16   relevant work as a work as a personnel clerk. (AR 31.) Accordingly, the ALJ
17   determined that Plaintiff was not disabled through the date of his decision. (AR 32.)
18   The Appeals Council denied review, thereby rendering the ALJ’s decision the final
19   decision of the Commissioner. (AR 1-7.)
20                                         DISPUTED ISSUES
21          1.      Whether the ALJ properly considered the medical evidence in assessing
22                  Plaintiff’s RFC.
23          2.      Whether the ALJ properly evaluated Plaintiff’s subjective complaints.
24

25

26   2
       Plaintiff points out that although the ALJ refers to an application for disability insurance benefits,
     that application is not part of the Administrative Record. (ECF No. 24 at 1.) Nevertheless, the record
27   contains references to that application, including the notices of denial on initial review and on
28   reconsideration. (See AR 23, 73-95.)

                                                        2
 1                               STANDARD OF REVIEW
 2         Under 42 U.S.C. § 405(g), the Court reviews the Commissioner’s decision to
 3   determine whether the Commissioner’s findings are supported by substantial
 4   evidence and whether the proper legal standards were applied. See Treichler v.
 5   Commissioner of Social Sec. Admin., 775 F.3d 1090, 1098 (9th Cir. 2014).
 6   Substantial evidence means “more than a mere scintilla” but less than a
 7   preponderance. See Richardson v. Perales, 402 U.S. 389, 401 (1971); Lingenfelter v.
 8   Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007). Substantial evidence is “such relevant
 9   evidence as a reasonable mind might accept as adequate to support a conclusion.”
10   Richardson, 402 U.S. at 401. Where evidence is susceptible of more than one rational
11   interpretation, the Commissioner’s decision must be upheld. See Orn v. Astrue, 495
12   F.3d 625, 630 (9th Cir. 2007); Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190,
13   1196 (9th Cir. 2004) (“When evidence reasonably supports either confirming or
14   reversing the ALJ’s decision, [the court] may not substitute [its] judgment for that of
15   the ALJ.”).
16                                      DISCUSSION
17         The ALJ did not provide legally sufficient reasons for discounting
18         Plaintiff’s subjective complaints
19         Plaintiff argues that the ALJ failed to properly consider her subjective
20   complaints regarding pain and other symptoms. (ECF No. 24 at 6-8.)
21          a. Relevant Law
22         Where, as here, a claimant has presented evidence of an underlying impairment
23   that could reasonably be expected to produce pain or other symptoms, the ALJ must
24   “evaluate the intensity and persistence of [the] individual’s symptoms ... and
25   determine the extent to which [those] symptoms limit his ... ability to perform work-
26   related activities ....” SSR 16–3p, 2016 WL 1119029, at *4. Absent a finding that the
27   claimant is malingering, an ALJ must provide specific, clear and convincing reasons
28   before rejecting a claimant’s testimony about the severity of his symptoms. Trevizo

                                               3
 1   v. Berryhill, 871 F.3d 664, 678 (9th Cir. 2017) (citing Garrison v. Colvin, 759 F.3d
 2   995, 1014-1015 (9th Cir. 2014)). “General findings [regarding a claimant’s
 3   credibility] are insufficient; rather, the ALJ must identify what testimony is not
 4   credible and what evidence undermines the claimant’s complaints.” Burrell v. Colvin,
 5   775 F.3d 1133, 1138 (9th Cir. 2014) (quoting Lester v. Chater, 81 F.3d 821, 834)
 6   (9th Cir. 1995)). The ALJ’s findings “must be sufficiently specific to allow a
 7   reviewing court to conclude the adjudicator rejected the claimant’s testimony on
 8   permissible grounds and did not arbitrarily discredit a claimant’s testimony regarding
 9   pain.” Brown-Hunter v. Colvin, 806 F.3d 487, 493 (9th Cir. 2015) (quoting Bunnell
10   v. Sullivan, 947 F.2d 341, 345-346 (9th Cir. 1991) (en banc)).
11         Factors an ALJ may consider when making such a determination include the
12   objective medical evidence, the claimant’s treatment history, the claimant’s daily
13   activities, unexplained failure to pursue or follow treatment, and inconsistencies in
14   testimony. See Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014); Molina v.
15   Astrue, 674 F.3d 1104, 1112 (9th Cir. 2012).
16          b. Analysis
17         The ALJ noted Plaintiff’s subjective complaints: her allegations of back pain,
18   joint pain, and fibromyalgia pain, and her intolerance to cold and heat. He further
19   noted Plaintiff’s statements that she could not sit, stand, or walk for more than a few
20   minutes at a time and the testimony that her lupus flare-ups last for months at a time.
21   (AR 29.) In discounting Plaintiff’s allegations, the ALJ found that Plaintiff’s
22   “statements concerning the intensity, persistence and limiting effects of these
23   symptoms are not entirely consistent with the medical evidence and other evidence
24   in the record for the reasons explained in this decision.” (AR 29.)
25         The Ninth Circuit has observed that a version of this boilerplate statement is
26   routinely included in an ALJ’s decision “as an introduction to the ALJ’s credibility
27   determination” after which the ALJ “typically identify what parts of the claimant’s
28   testimony were not credible and why.” Treichler, 775 F.3d at 1103. Here, after stating

                                               4
 1   that Plaintiff’s subjective complaints were inconsistent with the evidence, the ALJ
 2   simply summarized the medical evidence without further mention of any particular
 3   aspect of Plaintiff’s testimony. (See AR 29-31.) The ALJ failed to identify the
 4   testimony that was being discounted and failed to “link that testimony to the
 5   particular parts of the record” supporting his determination. See Brown-Hunter, 806
 6   F.3d at 494. While the ALJ’s summary of the medical records was accurate, his
 7   written decision does not provide “the sort of explanation or the kind of ‘specific
 8   reasons’ we must have in order to review the ALJ’s decision meaningfully, so that
 9   we may ensure that the claimant’s testimony was not arbitrarily discredited.” Brown-
10   Hunter, 806 F.3d at 493; see Laborin v. Berryhill, 867 F.3d 1151, 1153 (9th Cir.
11   2017) (ALJ’s statement that claimant’s testimony regarding the intensity, persistence,
12   and limiting effects of his symptoms was not credible to the extent his testimony is
13   “inconsistent with the above residual functional capacity assessment” is an
14   insufficient basis for discrediting testimony).
15         Furthermore, even assuming the ALJ properly relied upon the lack of objective
16   medical evidence in evaluating the credibility of subjective complaints, this cannot
17   provide the only basis for rejecting a claimant’s subjective complaints. See Burch v.
18   Barnhart, 400 F.3d 676, 681 (9th Cir. 2005); Rollins v. Massanari, 261 F.3d 853,
19   857 (9th Cir. 2001). Although the Commissioner proffers several other reasons, the
20   Court’s review of the ALJ’s decision reveals no legally sufficient reason for the
21   adverse credibility determination.
22         First, the Commissioner points to the ALJ’s discussion of the absence of
23   mental health treatment and a finding that Plaintiff’s depression and anxiety were
24   managed with routine medication therapy. (ECF No. 25 at 9 [citing AR 27].) While
25   this might be a ground for rejection of claims concerning depression and anxiety, the
26   ALJ did not purport to rely on it to reject Plaintiff’s complaints of pain and other
27   symptoms from her physical impairments, nor could he reasonably do so. The
28   Commissioner also mentions an alleged inconsistency between the testimony that

                                                5
 1   Plaintiff sometimes forgot where she was going while driving and the mental
 2   examinations revealing Plaintiff could remember objects and perform serial threes.
 3   (ECF No. 25 at 10.) Again, while this inconsistency might undermine Plaintiff’s
 4   mental impairment, it is not relevant to complaints of pain stemming from her severe
 5   physical impairments.
 6          Next, the Commissioner contends that the ALJ rejected Plaintiff’s subjective
 7   complaints because her fibromyalgia, lupus, back and shoulder problems were
 8   “treated conservatively with medication and injections.” (ECF No. 25 at 9.) Evidence
 9   of conservative treatment3 may form the basis for discounting a claimant’s credibility
10   regarding the severity of the ailment. Tommasetti v. Astrue, 533 F.3d 1035, 1039 (9th
11   Cir. 2008); Parra v. Astrue, 481 F.3d 742, 750-751 (9th Cir. 2007). However, the
12   ALJ’s decision here does not reflect that this was a reason for his adverse credibility
13   determination. The closest the decision comes to offering such a reason is a summary
14   of certain evidence: Plaintiff reported that trigger injections helped with her pain
15   symptoms for several months at a time and continued to request them; Plaintiff was
16   prescribed Norco and Celebrex to help with chronic pain; and in September 2015
17   Plaintiff reported that she had not had a lupus flare-up “in a while.” (AR 29.) In the
18   absence of a clearer indication that the ALJ intended to rely on this evidence to show
19   conservative treatment that justified rejection of Plaintiff’s subjective complaints, the
20   Court may not consider it, and it is not a legally sufficient reason. See Treichler, 775
21   F.3d at 1103 (“we cannot substitute our conclusions for the ALJ’s, or speculate as to
22   the grounds for the ALJ’s conclusions”).
23
     3
        The Court notes that there is some question whether treatment consisting of multiple steroid
24   injections every two to four months and prescription pain medication such as Norco constitutes
25   conservative treatment. Compare Jones v. Comm’r of Soc. Sec., 2014 WL 228590, at *7 (E.D. Cal.
     Jan. 21, 2014) (occasional use of epidural injections in conjunction with massages and anti-
26   inflammatory medications could be considered conservative) with Christie v. Astrue, 2011 WL
     4368189, at *4 (C.D. Cal. Sept. 16, 2011) (treatment with narcotics, steroid injections, trigger point
27   injections, and epidural injections is not conservative). The Court need not resolve that question
     here.
28

                                                       6
 1          Finally, the Commissioner points to inconsistencies between Plaintiff’s
 2   testimony and her function report. (ECF No. 25 at 10.) But the ALJ did not mention
 3   these inconsistencies, and he did not purport to base his adverse credibility
 4   determination on them. See Treichler, 775 F.3d at 1103. Thus, they cannot provide a
 5   basis for affirmance of that determination.4
 6          In sum, the ALJ failed to provide specific clear and convincing reasons to
 7   support his discrediting of Plaintiff’s subjective complaints concerning pain and
 8   other symptoms. The Court cannot conclude that this error was harmless. See, e.g.,
 9   Brown-Hunter, 806 F.3d at 492 (ALJ’s failure adequately to specify reasons for
10   discrediting claimant’s testimony “will usually not be harmless”). In light of the
11   significant functional limitations reflected in Plaintiff’s subjective statements, the
12   Court cannot “confidently conclude that no reasonable ALJ, when fully crediting
13   [Plaintiff’s] testimony, could have reached a different disability determination.” Stout
14   v. Comm’r of Soc. Sec. Admin., 454 F.3d 1050, 1055-1056 (9th Cir. 2006).5
15                                             REMEDY
16          “When the ALJ denies benefits and the court finds error, the court ordinarily
17   must remand to the agency for further proceedings before directing an award of
18   benefits.” Leon v. Berryhill, 880 F.3d 1041, 1045 (9th Cir. 2017). Indeed, Ninth
19   Circuit case law “precludes a district court from remanding a case for an award of
20   benefits unless certain prerequisites are met.” Dominguez v. Colvin, 808 F.3d 403,
21   407 (9th Cir. 2016) (citations omitted). “The district court must first determine that
22   the ALJ made a legal error, such as failing to provide legally sufficient reasons for
23   rejecting evidence. . . . If the court finds such an error, it must next review the record
24
     4 The Commissioner also points out that Plaintiff was prescribed a seated walker “but the ALJ
25   could find no objective evidence of gait abnormality or muscle weakness.” (ECF No. 25 at 9.) As
     mentioned above, the absence of objective medical evidence may not be the sole reason for the
26   ALJ’s credibility determination.
27   5  Because the Court finds reversible error in the ALJ’s adverse credibility determination and is
28   remanding the case for further administrative proceedings, the other issue raised by Plaintiff need
     not be addressed.
                                                     7
 1   as a whole and determine whether it is fully developed, is free from conflicts and
 2   ambiguities, and all essential factual issues have been resolved.” Dominguez, 808
 3   F.3d at 407 (citation and internal quotation marks omitted).
 4            Although the Court has found error as discussed above, the record on the whole
 5   is not fully developed, and factual issues remain outstanding. The issues concerning
 6   Plaintiff’s alleged disability “should be resolved through further proceedings on an
 7   open record before a proper disability determination can be made by the ALJ in the
 8   first instance.” See Brown-Hunter, 806 F.3d at 496; see also Treichler, 775 F.3d at
 9   1101 (remand for award of benefits is inappropriate where “there is conflicting
10   evidence, and not all essential factual issues have been resolved”) (citation omitted);
11   Strauss v. Comm’r of Soc. Sec. Admin., 635 F.3d 1135, 1138 (9th Cir. 2011) (same
12   where the record does not clearly demonstrate the claimant is disabled within the
13   meaning of the Social Security Act).
14            Accordingly, the appropriate remedy is a remand for further administrative
15   proceedings.6
16                                               ***********
17            IT IS THEREFORE ORDERED that Judgment be entered reversing the
18   decision of the Commissioner of Social Security and remanding this matter for
19   further administrative proceedings consistent with this opinion.
20

21   DATED: 3/14/2019
22

23
                                                         ALEXANDER F. MacKINNON
24                                                   UNITED STATES MAGISTRATE JUDGE
25

26

27

28   6   It is not the Court’s intent to limit the scope of the remand.
                                                         8
